Title: To James Madison from Christopher Ellery, 25 November 1805 (Abstract)
From: Ellery, Christopher
To: Madison, James


          § From Christopher Ellery. 25 November 1805, Newport, Rhode Island. “The present editor of the ‘Rhode Island Republican,’ in which the Laws of the United States have been, for four years past, printed in this State, supposes that the benefit of publishing them in his paper will be continued as heretofore; but there being a possibility of application for this favour from some one or more of the printers in R. Island, he wishes, in such case, that the Secretary of State may be assured of the propriety of continuing their publication in the ‘Rhode Island Republican,’ and requests me to write a few lines to this purport—and in compliance with his desires, I have the honor to declare to the Secretary, that, in my opinion, not only all the reasons which might have contributed, formerly, to a preference of the ‘Rhode Island Republican’ must still be in full force, but that new and stronger reasons exist to render the preference, at this time, highly proper.”
          Adds in a postscript: “Noah Bisbee junr. esqr. is now the editor of the ‘R.I. Republican,’ formerly published by Oliver Farnsworth.”
        